The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2014

                                      No. 04-14-00025-CR

                                    Frances Rosalez FORD,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2986
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due June 16, 2014; however, the court granted appellant
an extension of time to file the brief until July 16. Appellant has filed a motion requesting until
August 15 to file the brief.

        We grant the motion and order appellant’s attorney, to file the brief by August 15, 2014
(60 days after the originally due date). Counsel is advised that no further extensions of time will
be granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court